FILED
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                                                                             AUG;: 8 2009
                                                                                       Clerk, U.S      .   .
                                                                                         Bank       . Dlstnct and
                                                                                                rUPtcy Courts
FAROUD R. MUHAMMAD,                           )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )
                                              )
                                                      Civil Action No.          09 1643
THE PRESIDENT OF THE                          )
CIA IN ILLINOIS, et al.,                      )
                                              )
               Defendants.                    )


                                  MEMORANDUM OPINION

       This matter comes before the court on review of plaintiffs application to proceed in

forma pauperis and pro se civil complaint. l The court will grant the application, and dismiss the

complaint with prejudice.

       Plaintiff alleges that the defendants, through confidential informants, have watched him

with "the use of their secret CIA Agent observation goggles," and thus have the ability "to appear

unsceen [sic] in an actual spirit form up close and next to [him] ... as if they were a rain cloud."

Compi. at 1. He believes that these agents will kill him "if the court does not prevent them from

secretly administering the cancer (l[ e]ukemia) infectious diseases" and from "using their pills to

form colonies of this bacteria to metamorphasize" on his person. !d. Further, plaintiff alleges

that the defendants are responsible for "secretly administer[ing] cyanide poison, poison acetone


                Plaintiff submits seven separate complaints, each of which names the Governor of
the CIA of Illinois, among others, as a defendant. The court has reviewed each complaint, and
concludes that each alleges facts that are no less fanciful or delusional than the allegations
summarized herein. The court consolidates these complaints for purposes of this Memorandum
Opinion and will issue one dismissal order.

                                                  1




                                                                                                                Lf
or anything else deadly ... into the drink or meal[s]" plaintiff consumes. Id. at 2. In this action,

plaintiff demands that the court order defendants' appearance "before a jury trial, [and] on that

day just after the verdict, ... that the clerk of the court issue [him] a total sum amount of 17.5

million centillion dollars in one lump sum." Id. at 2.

        In Neitzke v. Williams, 490 U.S. 319 (1989), the Supreme Court states that the trial court

has the authority to dismiss not only claims based on an indisputably meritless legal theory, but

also claims whose factual contentions are clearly baseless. Claims describing fantastic or

delusional scenarios fall into the category of cases whose factual contentions are clearly baseless.

Id. at 328. The trial court has the discretion to decide whether a complaint is frivolous, and such

finding is appropriate when the facts alleged are irrational or wholly incredible. Denton v.

Hernandez, 504 U.S. 25, 33 (1992).

        The court is mindful that complaints filed by pro se litigants are held to less

stringentstandards than those applied to formal pleadings drafted by lawyers. See Haines v.

Kerner, 404 U.S. 519, 520 (1972). Having reviewed plaintiffs complaint, the court concludes

that its factual contentions are fanciful, delusional, and wholly incredible. For this reason, the

complaint is frivolous and must be dismissed. See 28 U.S.c. § 1915(e)(2)(B)(i).

        An Order consistent with this Memorandum Opinion is issued separately.




                                              United States District Judge


Date:



                                                  2